Exhibit 10.3

 

BACKSTOP COMMITMENT AGREEMENT

This BACKSTOP COMMITMENT AGREEMENT (this “Agreement”), dated as of April 11,
2018, is by and between NextDecade Corporation, a Delaware corporation
(“NextDecade” or the “Company”), and Halcyon Capital Management LP, severally on
behalf of certain funds or accounts advised by it or its affiliates (the
“Backstopper”).  Each of NextDecade and the Backstopper are referred to herein
as a “Party” and collectively as the “Parties.”

RECITALS:

WHEREAS, the Company has commenced a convertible preferred equity and warrant
offering (the “Convertible Preferred Equity Offering”), pursuant to which
Offering Participants shall subscribe to purchase shares of convertible
preferred stock (the “Convertible Preferred Stock”), which include associated
Warrants (as defined herein), issued by the Company substantially on the terms
and conditions set forth in the Certificate of Designations of the Series A
Convertible Preferred Stock attached to this Agreement as Exhibit C (the
“Certificate of Designations”) at the Purchase Price, with targeted aggregate
gross proceeds to the Company of $35,000,000 (the “Offering Proceeds”); and

WHEREAS, to facilitate consummation of the Convertible Preferred Equity
Offering, subject to the terms herein, the Company is willing to sell at its
election, and the Backstopper is willing to commit to purchase the Backstop
Amount in accordance with the terms of this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, and for other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

Section 1.        DEFINITIONS.  As used in this Agreement, the following terms
shall have the following meanings:

“Addendum” has the meaning assigned to it in Section 10.10.

“Affiliate” means, with respect to any specified Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such specified Person.

“Agreement” has the meaning assigned to it in the preamble hereto; it includes
the Exhibits hereto.

“Assumption Agreement” has the meaning assigned to it in Section 10.10.

“Backstop Amount” means $3,845,030.

“Backstopper Default” means the failure by the Backstopper to deliver and
pay all amounts required to be paid pursuant to this Agreement.

 

 





--------------------------------------------------------------------------------

 



 

“Backstop Fee” means the Backstop Amount times a percentage, where such
percentage is: (a) 3.0%, if the Closing occurs within thirty (30) days of the
date of this Agreement; (b) 3.5%, if the Closing occurs more than thirty (30)
but less than sixty-one (61) days after the date of this Agreement; (c) 4.0%, if
the Closing occurs more than sixty (60 but less than ninety-one (91) days after
the date of this Agreement and (d) 4.5%, if the Closing has not occurred before
ninety-one (91) days after the date of this Agreement, in each case, payable in
Common Stock valued at the volume weighted average trading price of the Common
Stock during the thirty trading day period ending on (and including) the last
trading day immediately prior to the announcement of this Agreement (and the
transactions contemplated hereby) through Company press release or filing on a
Form 8-K with the U.S. Securities and Exchange Commission.

“Backstopper Material Adverse Effect” means any event, circumstance,
development, change or effect that, individually or in the aggregate with all
other events, circumstances, developments, changes or effects, has or would
reasonably be expected to prevent, materially delay or materially impair the
ability of the Backstopper to consummate the transactions contemplated hereby.

“Backstopper Termination” means the termination of this Agreement by the
Backstopper.

“Backstopper Termination Event” has the meaning assigned to it in Section 8(a).

“Backstop Percentage” means 10.9858%.

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by Law to be closed in the City of New
York.

“Closing” has the meaning assigned to it in Section 2.6.

“Closing Date” has the meaning assigned to it in Section 2.6.

“Commitment” has the meaning assigned to it in Section 2.1.

“Commitment Outside Date” means one hundred and twenty (120) days from the date
hereof.

“Common Stock” means the common stock of the Company, $0.0001 par value.

“Company” has the meaning assigned to it in the preamble hereto.

“Control” (including the terms “control” “controlled by” and “under common
control with”), with respect to the relationship between or among two or more
Persons, means the possession, directly or indirectly or as trustee, personal
representative or executor, of the power to direct or cause the direction of the
affairs, policies or management of a Person, whether through the ownership of
voting securities, as trustee, personal representative or executor, by contract,
credit arrangement or otherwise.

“Convertible Preferred Equity Offering” has the meaning assigned to it in the
Recitals hereto.





2

--------------------------------------------------------------------------------

 



 

“Convertible Preferred Stock” has the meaning assigned to it in the Recitals
hereto.

“Definitive Documentation” means this Agreement and any other documents or
exhibits related to or contemplated in the foregoing.

“Draw Fee” means 2.75% multiplied by the amount funded by the Backstopper
pursuant to Section 2.3 of this Agreement, payable in shares of Common Stock
valued at the volume weighted average trading price of the Common Stock during
the thirty trading day period ending on (and including) the last trading day
immediately prior to the announcement of this Agreement (and the transactions
contemplated hereby) through Company press release or filing of a Form 8-K with
the U.S. Securities and Exchange Commission.

 “Encumbrance” means any security interest, pledge, mortgage, lien, claim,
option, charge or encumbrance.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations promulgated thereunder, or any successor
statute.

“Governmental Authority” means any federal, national, supranational, foreign,
state, provincial, local, county, municipal or other government, any
governmental, regulatory or administrative authority, agency, department,
bureau, board, commission or official or any quasi-governmental or private body
exercising any regulatory, taxing, importing or other governmental or
quasi-governmental authority, or any court, tribunal, judicial or arbitral body,
or any Self-Regulatory Organization.

“Indemnified Party” means the Backstopper and each of its Affiliates and each of
their  respective directors, managers, officers, principals, partners, members,
equity holders (regardless of whether such interests are held directly or
indirectly), trustees, controlling persons, predecessors, successors and
assigns, subsidiaries, employees, agents, advisors, attorneys and
representatives.

“Law” means any federal, national, supranational, foreign, state, provincial,
local, county, municipal or similar statute, law, common law, writ, injunction,
decree, guideline, policy, ordinance, regulation, rule, code, Order,
constitution, treaty, requirement, judgment or judicial or administrative
doctrines enacted, promulgated, issued, enforced or entered by any Governmental
Authority.

“Legal Proceedings” means any legal, governmental, administrative, judicial or
regulatory investigations, audits, actions, suits, claims, arbitrations,
demands, demand letters, claims, notices of noncompliance or violations, or
proceedings.

“Material Adverse Effect”  means any effect, change, event, occurrence,
development, or state of facts that, individually or in the aggregate with all
other such effects, changes, events, occurrences, developments, or states of
fact, (A) has had, or would reasonably be expected to have, a material adverse
effect on the business, assets, liabilities, condition (financial or otherwise),
or results of operations of the Company and its subsidiaries, taken as a whole
or (B) would, or would reasonably be expected to, prevent or materially impair
the ability of the Company to consummate the transactions contemplated by this
Agreement, but expressly excluding in each case any such





3

--------------------------------------------------------------------------------

 



 

effect, change, event, occurrence, development, or state of facts, either alone
or in combination, to the extent arising out of or resulting from:

 

(a)            the execution or delivery of this Agreement, the consummation of
the transactions contemplated by this Agreement or the public announcement or
other publicity with respect to any of the foregoing;

(b)            general economic conditions (or changes in such conditions) in
the United States or conditions in the global economy generally that do not
affect the Company and its subsidiaries, taken as a whole, disproportionately
when considered in the context of the liquefied natural gas export industry
generally (in which case only such disproportionate impact shall be considered);

(c)            changes in the trading price or trading volume of the Common
Stock.

(d)            conditions (or changes in such conditions) generally affecting
the liquefied natural gas export industry that do not affect the Company and its
subsidiaries, taken as a whole, disproportionately (in which case only such
disproportionate impact shall be considered);

(e)            conditions (or changes in such conditions) in the financial
markets, credit markets or capital markets in the United States or any other
country or region, including (i) changes in interest rates in the United States
or any other country and changes in exchange rates for the currencies of any
countries or (ii) any suspension of trading in securities (whether equity, debt,
derivative or hybrid securities) generally (other than a suspension of the
trading of the Company’s Common Stock for more than five (5) trading days, which
constitutes a Material Adverse Effect, provided such suspension is not part of a
broader suspension of securities) on any securities exchange or over-the-counter
market operating in the United States or any other country or region in each
case, that do not affect the Company as a whole disproportionately when
considered in the context of the oil and gas exploration and production industry
generally (in which case only such disproportionate impact shall be considered);

(f)            any actions taken or omitted to be taken at the written request
or with the written consent of the Backstopper (for the avoidance of doubt,
actions taken or omitted upon the decision of the Company’s board of directors
shall not be considered to be at the written request or with the written consent
of the Required Backstop Parties unless such a written request or consent is
separately provided to the Company by the Backstopper); or

(g)            any changes in any Laws or any accounting regulations or
principles that do not affect the Company, taken as a whole, disproportionately
when considered in the context of the oil and gas exploration and production
industry generally (in which case only such disproportionate impact shall be
considered).

“Non-Backstopper Participant” means an Offering Participant that is not a
Backstopper.





4

--------------------------------------------------------------------------------

 



 

“Offering Documents” means, collectively, all related agreements, documents, or
instruments in connection with the Convertible Preferred Equity Offering,
including this Agreement.

“Offering Participants” means those Persons that are entitled, pursuant to the
Offering Documents, to purchase Convertible Preferred Stock and Warrants in the
Convertible Preferred Equity Offering.

“Offering Proceeds” has the meaning assigned to it in the Recitals hereto.

“Order” means any order, writ, judgment, injunction, decree, rule, ruling,
directive, stipulation, determination or award made, issued or entered by or
with any Governmental Authority, whether preliminary, interlocutory or final.

“Origination Fee” means shares of Convertible Preferred Stock (but excluding the
associated Warrants) issued by the Company to the Backstopper, at the Closing,
with principal amount equal to two percent (2%) of Purchase Price multiplied by
the number of shares of Convertible Preferred Stock purchased by the Backstopper
pursuant to Section 2.3.

“Party” has the meaning assigned to it in the preamble hereto.

“Person” means any individual, partnership, firm, corporation, limited liability
company, association, joint venture, trust, Governmental Authority,
unincorporated organization or other entity, as well as any syndicate or group
that would be deemed to be a person under Section 13(d)(3) of the Exchange Act.

 “Purchase Price” means $1,000 per share of Convertible Preferred Stock.

 “Required Backstop Amount” means, the Offering Proceeds less investment
contributions for the Convertible Preferred Equity Offering from Non-Backstopper
Participants, provided that the Required Backstop Amount cannot be less than
zero ($0).

“Required Backstop Parties” means the holders of a majority of the outstanding
Convertible Preferred Stock issued in respect of this Backstop Agreement and any
similar agreement dated of even date herewith.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder, or any successor statute.

“Self-Regulatory Organization” means any securities exchange, futures exchange,
contract market, any other exchange or corporation or similar self-regulatory
body or organization applicable to a Party to this Agreement.

“Warrants” means the detached warrants, in a form reasonably acceptable to the
Backstopper, representing the right to acquire a number of shares of Common
Stock of the Company equal to (a) the Backstop Percentage multiplied by (b)(i)
0.50% multiplied by (ii) the number of shares of Common Stock of the Company
outstanding on the exercise date, on a fully diluted basis, at an exercise price
of $0.01 per share.





5

--------------------------------------------------------------------------------

 



 

Section 2.        BACKSTOP COMMITMENT.

2.1   Backstop.  Subject to and in accordance with the terms and conditions set
forth herein, upon Company’s exercise of its right to call the Backstop Amount
set forth in Section 2.3, the Backstopper irrevocably commits to purchase, at
the Closing, up to a number of shares of Convertible Preferred Stock (and
accompanying Warrants) determined by dividing (i) the Backstop Amount by (ii)
the Purchase Price (the “Commitment”).

2.2   Backstop Fee.  The Company agrees to issue the Backstop Fee to the
Backstopper, or its designated Affiliate, on the Closing Date regardless of the
number of shares of Convertible Preferred Stock that the Company caused to be
purchased by the Backstopper.  If the Closing has not occurred by the Commitment
Outside Date, then the Backstop Fee shall be issued on the Commitment Outside
Date unless (i) a Backstopper Default has occurred and has not been remedied;
(ii) any of the conditions set forth in Section 7 hereof are not satisfied as of
the Commitment Outside Date; or (iii) the Agreement has been terminated in
accordance with Sections 8(a)(iii), 8(b)(B)(i) or 8(b)(B)(ii).

2.3   Call Option.  The Company shall have the right, exercisable in its sole
discretion, to require the Backstopper or an Affiliate thereof, if designated by
the Backstopper, to deliver to the Company at Closing an amount equal to the
Backstop Percentage multiplied by the Required Backstop Amount, by delivering
written notice of the decision to exercise such right to the Backstopper no less
than three (3) Business Days prior to the Closing.

2.4   Draw Fee.  If the Company elects to exercise its call rights under Section
2.3, then the Company agrees to issue the Draw Fee to the Backstopper, or its
designated Affiliate, on the Closing Date.

2.5   Additional Equity.  For the avoidance of doubt, to the extent the Company
exercises its call rights under Section 2.3, the Company shall also issue to the
Backstopper, at the Closing, the Origination Fee and the Warrants.

2.6   Closing Date.  The closing of the transactions contemplated hereby (the
“Closing”) will occur on or before the Commitment Outside Date, unless extended
by the mutual consent of the Parties (the “Closing Date”).

2.7   Rounding of Shares.  The number of shares of Convertible Preferred Stock
and Common Stock issued to the Backstopper pursuant to the terms of this
Agreement shall be rounded to avoid fractional shares.

2.8   Transfer Taxes.  All of the Convertible Preferred Stock issued to the
Backstopper pursuant to this Agreement will be delivered with any and all issue,
stamp, transfer or similar taxes or duties payable in connection with such
delivery duly paid by the Company.

2.9   Registration Rights.  Prior to the earlier of (a) the Closing and (b) the
Commitment Outside Date, the Company shall enter into a registration rights
agreement, in customary form reasonably acceptable to the Backstopper  (the
“Registration Rights Agreement”) providing the Backstopper with registration
rights in respect of all shares of Common Stock issuable to the Backstopper in
respect of (i) the conversion of any Convertible Preferred Stock received by the





6

--------------------------------------------------------------------------------

 



 

Backstopper in accordance with this Agreement, (ii) the Backstop Fee and (iii)
the Draw Fee.  The Registration Rights Agreement shall include two demand
registration rights, exercisable following a reasonable time after the Closing
(with no more than one demand right exercisable within any 180-day period).  If
the Company is eligible to use Form S-3, the Company will prepare, and use its
commercially reasonable efforts to maintain the effectiveness of, a resale shelf
registration statement on Form S-3.  In addition, the Registration Rights
Agreement shall include unlimited customary “piggyback” registration rights.

Section 3.        REPRESENTATIONS AND WARRANTIES OF NEXTDECADE.  The Company
hereby represents and warrants to the Backstopper as of the date hereof and as
of the Closing Date (except for representations and warranties that are made as
of a specific date, which are made only as of such date), on behalf of itself
and not any other Party, as follows:

3.1   Organization and Qualification; Subsidiaries.  NextDecade has been duly
organized and is validly existing and, except as would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
is in good standing under the laws of its jurisdictions of organization, with
the requisite power and authority to own its properties and conduct its business
as currently conducted.

3.2   Authorization; Enforcement; Validity.  NextDecade has all necessary
corporate power and authority to enter into this Agreement and to carry out its
obligations hereunder including, the issuance of (a)  the Convertible Preferred
Stock and the Warrants (and the Common Stock issuable upon the conversion and/or
exercise of the Convertible Preferred Stock and Warrants, as applicable), (b)
the Common Stock pursuant to the Backstop Fee and the Draw Fee, and (c) the
Convertible Preferred Stock pursuant to the Origination Fee.  The execution and
delivery by NextDecade of this Agreement, the performance by NextDecade of its
obligations hereunder, have been duly authorized by all requisite action on the
part of NextDecade, and no other action on the part of NextDecade is necessary
to authorize the execution and delivery by NextDecade of this Agreement or the
consummation of the transactions contemplated by this Agreement.  This Agreement
has been duly executed and delivered by NextDecade, and assuming due
authorization, execution and delivery by the other Parties, this Agreement
constitutes the legal, valid and binding obligation of NextDecade, enforceable
against NextDecade in accordance with its terms, subject to bankruptcy,
insolvency, reorganization, moratorium or similar Laws now or hereafter in
effect relating to creditors’ rights generally and subject to general principles
of equity.

3.3   No Conflicts.  Assuming that all consents, approvals, authorizations and
other actions described in Section 3.4 have been obtained, and except as may
result from any facts or circumstances relating solely to the Backstopper, the
execution, delivery and performance by NextDecade of this Agreement and the
consummation of the transactions contemplated hereby do not and will not:
(a) violate, conflict with or result in the breach of the certificate of
incorporation, articles of incorporation, bylaws, certificate of formation,
operating agreement, limited liability company agreement or similar formation or
organizational documents of NextDecade or any of its subsidiaries; (b) conflict
with or violate any Law or Order applicable to NextDecade or any of its
respective assets or properties; or (c) violate, conflict with, result in any
breach of, constitute a default (or event which with the giving of notice or
lapse of time, or both, would become a default) under, require any consent
under, or give to others any rights





7

--------------------------------------------------------------------------------

 



 

of termination, amendment, acceleration, suspension, revocation or cancellation
of, any note, bond, mortgage or indenture, contract, agreement, lease, sublease,
license, permit, franchise or other instrument or arrangement to which
NextDecade or any of its subsidiaries is a party or to which any of their
respective assets or properties are subject, or result in the creation of any
Encumbrance on any of their respective assets or properties, except, in the case
of clauses (b) and (c), for any such conflict, violation, breach or default that
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

3.4   Consents and Approvals.  The execution, delivery and performance by
NextDecade of this Agreement do not require any consent, approval, authorization
or other Order of, action by, filing with or notification to, any Governmental
Authority or any other Person under any of the terms, conditions or provisions
of any Law or Order applicable to NextDecade or by which any of its assets or
properties may be bound, any contract to which NextDecade is a party or by which
NextDecade may be bound, except for (a) any consent, approval, authorization or
other Order of, action by, filing with or notification to, any Governmental
Authority or any other Person under any of the terms, conditions or provisions
of any Law or Order applicable to NextDecade that, if not made or obtained,
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

Section 4.       REPRESENTATIONS AND WARRANTIES OF THE BACKSTOPPER.  The
Backstopper represents and warrants to NextDecade as of the date hereof and as
of the Closing Date (except for representations and warranties that are made as
of a specific date, which are made only as of such date), as follows:

4.1   Organization and Qualification; Subsidiaries.  The Backstopper has been
duly organized and is validly existing and, except as would not reasonably be
expected to have, individually or in the aggregate, a Backstopper Material
Adverse Effect, is in good standing under the laws of its jurisdiction of
organization, with the requisite power and authority to own its properties and
conduct its business as currently conducted.

4.2   Authorization; Enforcement; Validity.  The Backstopper has all necessary
corporate, limited liability company or equivalent power and authority to enter
into this Agreement and to carry out, or cause to be carried out, its
obligations hereunder in accordance with the terms hereof.  The execution and
delivery by the Backstopper of this Agreement and the performance by the
Backstopper of its obligations hereunder have been duly authorized by all
requisite action on the part of the Backstopper, and no other action on the part
of the Backstopper is necessary to authorize the execution and delivery by the
Backstopper of this Agreement or the consummation of the transactions
contemplated by this Agreement.  This Agreement has been duly executed and
delivered by the Backstopper, and assuming due authorization, execution and
delivery by the Company, this Agreement constitutes the legal, valid and binding
obligation of the Backstopper, enforceable against the Backstopper in accordance
with its terms, subject to bankruptcy, insolvency, reorganization, moratorium or
similar Laws now or hereafter in effect relating to creditors’ rights generally
and subject to general principles of equity.

4.3   No Conflicts.  The execution, delivery, and performance by the Backstopper
of this Agreement do not and will not (a) violate any provision of the
organizational documents of the





8

--------------------------------------------------------------------------------

 



 

Backstopper; (b) conflict with or violate any Law or Order applicable to the
Backstopper or any of its respective assets or properties; or (c) violate,
conflict with, result in any breach of, constitute a default (or event which
with the giving of notice or lapse of time, or both, would become a default)
under, require any consent under, or give to others any rights of termination,
amendment, acceleration, suspension, revocation or cancellation of, any note,
bond, mortgage or indenture, contract, agreement, lease, sublease, license,
permit, franchise or other instrument or arrangement to which the Backstopper is
a party or to which any of its assets or properties are subject, or result in
the creation of any Encumbrance on any of its assets or properties, except, in
the case of clauses (b) and (c), for any such conflict, violation, breach or
default that would not reasonably be expected to have, individually or in the
aggregate, a Backstopper Material Adverse Effect.

4.4   Consents and Approvals.  The execution, delivery and performance by the
Backstopper of this Agreement do not require the Backstopper to obtain
any  consent, approval, authorization or other Order of, action by, filing with
or notification to, any Governmental Authority or any other Person under any of
the terms, conditions or provisions of any Law or Order applicable to the
Backstopper or by which any of its assets or properties may be bound, any
contract to which the Backstopper is a party or by which the Backstopper may be
bound, except for any consent, approval, authorization or other Order of, action
by, filing with or notification to, any Governmental Authority or any other
Person under any of the terms, conditions or provisions of any Law or Order
applicable to the Backstopper that, if not made or obtained, would not
reasonably be expected to have, individually or in the aggregate, a Backstopper
Material Adverse Effect with respect to the Backstopper.

4.5   Investor Representation.  (i) It is either (A) a qualified institutional
buyer as defined in Rule 144A of the Securities Act, (B) an accredited investor
as defined in Rule 501(a)(1), (2), (3), or (7) under the Securities Act, (C) a
non‑U.S. person under Regulation S under the Securities Act, or (D) the foreign
equivalent of (A) or (B) above, and (ii) any securities of the Company acquired
by the Backstopper under this Agreement will have been acquired for investment
and not with a view to distribution or resale in violation of the Securities
Act.

4.6   Sufficient Funds.  The Backstopper has sufficient assets and the financial
capacity to perform all of its obligations under this Agreement, including the
ability to fully fund the Commitment.

Section 5.        ADDITIONAL COVENANTS.

5.1   Commercially Reasonable Efforts.  Each of the Company and the Backstopper
hereby agrees to use its commercially reasonable efforts to timely satisfy (if
applicable) each of the conditions applicable to such Party under Sections 6 and
7, respectively, of this Agreement.

5.2   Further Assurances.  Each Party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as the other
Party may reasonably request to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.





9

--------------------------------------------------------------------------------

 



 

5.3       Use of Proceeds. The Company shall use the Offering Proceeds from the
transactions contemplated hereby solely as provided for in Exhibit D to this
Agreement.

5.4       Expenses.  The Company shall bear all of its own expenses in
connection with the execution, delivery and performance of this Agreement and
the transactions contemplated hereby, including without limitation all fees and
expenses of its agents, representatives, counsel and accountants.  At Closing
the Company shall reimburse such expenses for the Backstopper, provided that
such reimbursement shall be capped at the lesser of (i) $75,000 and (ii)
one-half percent (0.5%) of the Backstopper’s investment pursuant to Section
2.1(b) above.

5.5   Conduct of the Business of Company.  From the date hereof until the
Closing Date, except (a) as expressly permitted by this Agreement, (b) as
required by Law, or (c) with the written consent of the Backstopper (such
consent not to be unreasonably withheld, conditioned or delayed), the Company
shall conduct its business and operations in the ordinary course of business
consistent with past practice and use commercially reasonable efforts to
(i) preserve intact its present business organization; (ii)  maintain good
relationships with its vendors, suppliers, and others having material business
relationships with it; and (iii) manage its working capital in the ordinary
course of business consistent with past practice.

Section 6.        CONDITIONS TO THE BACKSTOPPER’S OBLIGATIONS.  The obligations
of the Backstopper to consummate the transactions contemplated hereby pursuant
to this Agreement on the Closing Date shall be subject to the satisfaction at or
prior to the Closing Date of each of the following conditions, any one or more
of which may be waived in writing by the Backstopper except as provided below
for Section 6.3:

6.1   Representations and Warranties.  (a) All of the representations and
warranties made by the Company in this Agreement shall be true and correct in
all material respects as of the Closing Date as though made at and as of the
Closing Date (except to the extent such representations and warranties expressly
speak as of an earlier date, which shall be true and correct as of such date);
and (b) the Company shall have performed and complied in all material respects
with all agreements and covenants required by this Agreement to be performed by
the Company on or prior to the Closing Date or such earlier date as may be
applicable.

6.2   Material Adverse Effect.  Since the date of this Agreement, there shall
not have occurred, and there shall not exist, any event that constitutes,
individually or in the aggregate, a Material Adverse Effect.

6.3   Independent Committee. The transactions contemplated hereby and by the
Convertible Preferred Equity Offering have been approved by an independent
committee of the Company’s board of directors that has been advised by
independent counsel.

6.4   No Legal Impediment to Issuance. No Law or Order shall have become
effective or been enacted, adopted or issued by any Governmental Authority that
prohibits the implementation of this Agreement or the transactions contemplated
herein.

6.5   Registration Rights.  The Company shall have delivered an executed
Registration Rights Agreement to the Backstopper.





10

--------------------------------------------------------------------------------

 



 

Section 7.       CONDITIONS TO THE COMPANY’S OBLIGATIONS.  The obligations of
the Company to issue and sell to the Backstopper the Convertible Preferred
Stock, the Warrants, and the Backstop Fee pursuant to this Agreement shall be
subject to the satisfaction at or prior to the Closing Date of each of the
following conditions, any one or more of which may be waived in writing by the
Company:

7.1   Representations and Warranties.  (a) All of the representations and
warranties made by the Backstopper in this Agreement shall be true and correct
in all material respects as of the date hereof and as of the Closing Date as
though made at and as of the Closing Date (except to the extent such
representations and warranties expressly speak as of an earlier date, which
shall be true and correct as of such date) and (b) the Backstopper shall have
performed and complied in all material respects with all agreements and
covenants required by this Agreement to be performed by the Backstopper on or
prior to the Closing Date.

7.2   No Legal Impediment to Issuance. No Law or Order shall have become
effective or been enacted, adopted or issued by any Governmental Authority that
prohibits the implementation of the Plan or the transactions contemplated by
this Agreement.

Section 8.        TERMINATION.

(a)            Termination by the Backstopper.  This Agreement may be terminated
at any time by the Backstopper following the occurrence of any of the following
events (each a “Backstopper Termination Event”) immediately upon delivery of
written notice to the Company; provided,  however that the Backstopper shall not
be permitted to terminate this Agreement if at the time of such termination the
Backstopper is in breach of any representation, warranty or covenant applicable
to it in any material respect under this Agreement:

(i)              the Closing does not occur on or before the Commitment Outside
Date;

(ii)             in the event of a breach by the Company of any representation,
warranty, covenant or other agreement contained in this Agreement which would
give rise to the failure of any of the conditions set forth in Section 6 hereof
to be satisfied, which failure cannot be cured or is not cured before the
earlier of (A) fifteen (15) Business Days after receipt of written notice
thereof by the Company from the Backstopper and (B) the Commitment Outside Date;
or

(iii)            any Governmental Authority of competent jurisdiction, enters a
Final Order declaring this Agreement or any material portion hereof to be
unenforceable.

(b)            Termination by the Company.  This Agreement may be terminated by
the Company: (A) at any time; provided, however, that the Company shall be
obligated to pay the Backstopper the Backstop Fee within ten (10) Business Days
of notifying the Backstopper of such termination; (B)  following the occurrence
of any of the following events immediately upon delivery of written notice to
the Parties except as set forth below; provided,  however that the Company shall
not be permitted to terminate this Agreement if, at the time of such
termination, the Company is in breach of any representation, warranty or
covenant applicable to it in any material respect under this Agreement:





11

--------------------------------------------------------------------------------

 



 

(i)              in the event that a breach by the Backstopper of any
representation, warranty, covenant or other agreement contained in this
Agreement which would give rise to the failure of any of the conditions set
forth in Section 7 hereof to be satisfied, which failure cannot be cured or is
not cured before the earlier of (A) fifteen (15) Business Days after receipt of
written notice thereof by the Backstopper from the Company and (B) the
Commitment Outside Date; or

(ii)             any Governmental Authority of competent jurisdiction, enters a
Final Order declaring this Agreement or any material portion hereof to be
unenforceable.

(c)            The Backstopper agrees that, in the event of a Backstopper
Default, the Backstopper will be liable to the Company for the consequences to
the Company of the Backstopper Default and that the Company can enforce rights
of damages and/or specific performance pursuant to Section 10.18.

(d)            Mutual Termination.  This Agreement may be terminated by the
mutual written consent of the Company and the Backstopper; provided, however
that the Parties may agree that in this instance, no Backstop Fee is payable by
the Company.

(e)            Effect of Backstopper Termination.  Upon a termination of this
Agreement in accordance with Section 8(a), the Backstopper shall have no
continuing liability or obligation to any other Party hereunder and the
provisions of this Agreement shall have no further force or effect with respect
to the Backstopper, except for the provisions in this Section 8 and Sections 2.2
(as applicable),  9, and 10, each of which shall survive termination of this
Agreement; provided,  however, that no such termination shall relieve the
Backstopper from liability for its breach or non-performance of its obligations
hereunder prior to the date of such termination and the rights of the Company as
it relates to such breach or non-performance by the Backstopper shall be
preserved in the event of the occurrence of such breach or non-performance and
no such termination shall impact the liability of the Company for payment of the
Backstop Fee.

(f)             Effect of Company or Mutual Termination.  Upon a termination of
this Agreement in accordance with Sections 8(b) or 8(d), neither Party shall
have any continuing liability or obligation to the other Party hereunder and the
provisions of this Agreement shall have no further force or effect except for
the provisions in this Section 8 and Sections 2.2 (as applicable), 9, and 10,
each of which shall survive termination of this Agreement; provided that no such
termination shall relieve either Party from liability for its breach or
non-performance of its obligations hereunder prior to the date of such
termination and the rights of the other Party as it relates to such breach or
non-performance by the Party shall be preserved in the event of the occurrence
of such breach or non-performance.

Section 9.        INDEMNIFICATION; EXCULPATION.  The Company agrees to indemnify
and hold harmless the Indemnified Parties from and against any and all claims,
damages, losses, liabilities and expenses (including, without limitation, fees
and disbursements of counsel), that may be incurred by or asserted or awarded
against any Indemnified Party, in each case arising out of or in connection with
or relating to this Agreement, the Definitive Documentation, or the transactions
contemplated hereby or thereby, solely to the extent such





12

--------------------------------------------------------------------------------

 



 

Definitive Documentation or transactions contemplated thereby relate to this
Agreement and the Convertible Preferred Equity Offering, any use made or
proposed to be made with the proceeds of the Commitments, or any claim,
litigation, investigation or proceeding relating to any of the foregoing,
regardless of whether any Indemnified Party is a party thereto, and the Company
shall reimburse each Indemnified Party upon demand for reasonable fees and
expenses of counsel (which, so long as there are no conflicts among such
Indemnified Parties, shall be limited to one law firm serving as counsel for the
Indemnified Parties) and other expenses incurred by it in connection with
investigating, preparing to defend or defending, or providing evidence in or
preparing to serve or serving as a witness with respect to, any lawsuit,
investigation, claim or other proceeding relating to any of the foregoing,
irrespective of whether the transactions contemplated hereby are consummated,
except to the extent such claim, damage, loss, liability, or expense is found in
a final, non-appealable order of a court of competent jurisdiction to have
resulted from such Indemnified Party’s bad faith, actual fraud, gross
negligence, or willful misconduct.  No Indemnified Party shall have any
liability (whether direct or indirect, in contract, tort or otherwise) to the
Company for or in connection with the transactions contemplated hereby, except
to the extent such liability is found in a final, non-appealable order of a
court of competent jurisdiction to have resulted from such Indemnified Party’s
bad faith, actual fraud, gross negligence or willful misconduct.  In no event,
however, shall the Company or any Indemnified Party be liable on any theory of
liability for any special, indirect, consequential or punitive damages.  Without
the prior written consent of the Indemnified Parties, the Company agrees that it
will not enter into any settlement of any lawsuit, claim or other proceeding
arising out of this Agreement, the Definitive Documentation, or the transactions
contemplated hereby or thereby, solely to the extent such Definitive
Documentation or transactions contemplated thereby relate to this Agreement and
the Convertible Preferred Equity Offering, unless such settlement (i) includes
an explicit and unconditional release from the party bringing such lawsuit,
claim or other proceeding of all Indemnified Parties and (ii) does not include a
statement as to or an admission of fault, culpability, or a failure to act by or
on behalf of any Indemnified Party.  No Indemnified Party shall be liable for
any damages arising from the use by unauthorized persons of any information made
available to the Indemnified Parties by the Company or any of its
representatives through electronic, telecommunications or other information
transmission systems that is intercepted by such persons.  No Indemnified Party
shall settle any lawsuit, claim, or other proceeding arising out of this
Agreement, the Definitive Documentation, or the transactions contemplated hereby
or thereby without the prior written consent of the Company (such consent not to
be unreasonably withheld or delayed).  Notwithstanding the foregoing, an
Indemnified Party shall be entitled to no indemnification by the Company for any
claim, damage, loss, liability, or expense incurred by or asserted or awarded
against such Indemnified Party for any violation of Law by such Indemnified
Party.

Section 10.      MISCELLANEOUS.

10.1 Payments.  All payments made by or on behalf of the Company or any of their
Affiliates to the Backstopper or its assigns, successors or designees pursuant
to this Agreement shall be without withholding, set-off, counterclaim or
deduction of any kind.

10.2 Arm’s Length Transaction.  The Company acknowledges and agrees that (i) the
Commitments, the Convertible Preferred Equity Offering and any other
transactions described in this Agreement are an arm’s-length commercial
transaction between the Parties and (ii) the





13

--------------------------------------------------------------------------------

 



 

Backstopper has not assumed nor will it assume an advisory or fiduciary
responsibility in the Company’s favor with respect to any of the transactions
contemplated hereby or the process leading thereto, and the Backstopper has no
obligation to the Company with respect to the transactions contemplated hereby
except those obligations expressly set forth in this Agreement or the Offering
Documents to which it is a party.

10.3 Confidentiality.  The Parties agree that this Agreement shall not be
disclosed to any Person other than (i) the Company and the Backstopper and their
respective applicable officers, directors, employees, Affiliates, members
partners, attorneys, accountants, agents and advisors, (ii) Persons that have
entered into non-disclosure or similar agreements with a Party agreeing not to
disclose information related to this Agreement or the transactions contemplated
by this Agreement, and (iii) in any legal, judicial or administrative proceeding
or as otherwise required by law or regulation or as requested by a governmental
authority (in which case the Company and the Backstopper agree, to the extent
permitted by law, to inform each other promptly in advance thereof (other than
in connection with any audit or examination by bank accountants or any
governmental, regulatory or self-regulatory authority exercising examination or
regulatory authority over a Party)).

10.4 Survival.  The representations and warranties made in this Agreement will
not survive the Closing and shall expire and be of no further force and effect
simultaneously therewith.

10.5 No Waiver of Rights.  All waivers hereunder must be made in writing, and
the failure of any Party at any time to require another Party’s performance of
any obligation under this Agreement shall not affect the right subsequently to
require performance of that obligation.  Any waiver of any breach of any
provision of this Agreement shall not be construed as a waiver of any continuing
or succeeding breach of such provision or a waiver or modification of any other
provision.

10.6 Notices.  All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given or made (and shall be deemed to
have been duly given or made upon receipt) by delivery in person, by an
internationally recognized overnight courier service, by email or registered or
certified mail (postage prepaid, return receipt requested) to the respective
Parties at the following addresses (or at such other address for any Party as
shall be specified by such Party in a notice given in accordance with this
Section).

(a)        If to the Company, to:

NextDecade Corporation

3 Waterway Square Place, Suite 400

The Woodlands, Texas 77380

Attention:        Krysta De Lima, General Counsel

krysta@next-decade.com

 

 

 

 

 

 

 

 

 

 

 



14

--------------------------------------------------------------------------------

 



With a copy (which shall not constitute notice to the Company) to:

 

King & Spalding LLP

1100 Louisiana Street

Houston, Texas 77002

Fax: (713) 751-3290

Attention: Jeffery K. Malonson

 

(b)        If to the Backstopper, to:

Halcyon Capital Management LP

477 Madison Avenue, 8th Floor

New York, NY 10022

Attention:        Avinash Kripalani

akripalani@halcyonllc.com

 

with a copy (which shall not constitute notice to the Backstopper) to:

Weil, Gotshal & Manges LLP

767 5th Avenue

New York, NY 10153

Attention:        Jaclyn L. Cohen

jackie.cohen@weil.com

 

Any of the foregoing addresses may be changed by giving notice of such change in
the foregoing manner, except that notices for changes of address shall be
effective only upon receipt.

10.7 Headings.  The section and subsection headings in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

10.8 Severability.  If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any Law or public policy, all other
terms and provisions of this Agreement shall nevertheless remain in full force
and effect for so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
Party.  Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the Parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible.

10.9 Entire Agreement.  This Agreement and the agreements and documents
referenced herein constitute the entire agreement of the Parties with respect to
the subject matter hereof and supersede all prior agreements and undertakings,
both written and oral, between the Parties with respect to the subject matter
hereof.

10.10  Successors and Assigns.  This Agreement shall be binding upon and inure
to the benefit of the Parties and their respective successors and permitted
assigns.  Except as set forth





15

--------------------------------------------------------------------------------

 



 

below, neither this Agreement nor any of the rights, interests or obligations
under this Agreement will be assigned by either Party (whether by operation of
law or otherwise) without the prior written consent of the other
Party.  Notwithstanding the foregoing, the rights, obligations and interests
hereunder may be assigned, delegated or transferred, in whole or in part, by the
Backstopper to Affiliates and/or one or more third-parties satisfactory to the
Company; provided,  however, that such transferee, as a condition precedent to
such transfer, becomes a Party to this Agreement and assumes the obligations of
the Backstopper under this Agreement by executing an addendum substantially in
the form set forth in Exhibit A (the ”Addendum”) and  an assumption in
substantially the form set forth in Exhibit B hereto (the “Assumption
Agreement”) and deliver the same to the Company in accordance with Section 10.6,
and provided,  further, that (a), with respect to a transfer to an Affiliate of
a Backstopper, the Backstopper either (i) shall have provided an adequate equity
support letter or a guarantee of such Affiliate-transferee’s Commitment, in form
and substance reasonably acceptable to the Company or (ii) shall remain fully
obligated to fund such Commitment and (b), with respect to a transfer to a third
party, the Company, acting in good faith, shall have consented in writing to
such transfer (which consent shall not be unreasonably withheld, conditioned or
delayed) and shall have determined, in its reasonable discretion, after due
inquiry and investigation, that such transferee is reasonably capable of
fulfilling such obligations, or, absent such a determination, the proposed
transferee shall have deposited with an agent of the Company or into an escrow
account under arrangements satisfactory to the Company funds sufficient, in the
reasonable determination of the Company, to satisfy such proposed transferee’s
Commitment.  Any transfer that is made in violation of the immediately preceding
sentence shall be null and void ab initio, and the Company shall have the right
to enforce the voiding of such transfer.

10.11  No Third-Party Beneficiaries.  This Agreement shall be binding upon and
inure solely to the benefit of the Parties and their respective successors and
permitted assigns and, except as expressly set forth in Section 9, nothing
herein, express or implied, is intended to or shall confer upon any other Person
any legal or equitable right, benefit or remedy of any nature whatsoever.

10.12  Amendment.  This Agreement may not be altered, amended, or modified
except by a written instrument executed by or on behalf of the Company and the
Backstopper.

10.13  Governing Law.  This Agreement shall be interpreted, construed and
enforced in accordance with the laws of the State of New York, without regard to
the conflicts of law principles thereof.

10.14  Consent to Jurisdiction.  Each of the Parties (a) irrevocably and
unconditionally agrees that any actions, suits or proceedings, at Law or equity,
arising out of or relating to this Agreement or any agreements or transactions
contemplated hereby shall be heard and determined within the State of Texas;
(b) irrevocably submits to the jurisdiction of such court in any such action,
suit or proceeding; (c) consents that any such action, suit or proceeding may be
brought in such courts and waives any objection that such Party may now or
hereafter have to the venue or jurisdiction or that such action or proceeding
was brought in an inconvenient court; and (d) agrees that service of process in
any such action, suit or proceeding may be effected by providing a copy thereof
by any of the methods of delivery permitted by





16

--------------------------------------------------------------------------------

 



 

Section 10.6 to such Party at its address as provided in Section 10.6 (provided
that nothing herein shall affect the right to effect service of process in any
other manner permitted by Law).

10.15  Waiver of Jury Trial.  EACH OF THE PARTIES HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT, OR ANY OTHER THEORY).  EACH OF THE PARTIES HERETO
HEREBY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE TRANSACTIONS, AS APPLICABLE, BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.15.

10.16  Currency.  Unless otherwise specified in this Agreement, all references
to currency, monetary values and dollars set forth herein shall mean United
States (U.S.) dollars and all payments hereunder shall be made in United States
dollars.

10.17  Counterparts.  This Agreement may be executed and delivered (including by
facsimile or electronic transmission) in one or more counterparts, and by the
different Parties in separate counterparts, each of which when executed shall be
deemed to be an original, but all of which taken together shall constitute one
and the same agreement.

10.18  Specific Performance.  Each Party acknowledges that, in view of the
uniqueness of the securities referenced herein and the transactions contemplated
by this Agreement, the other Party would not have an adequate remedy at law for
money damages in the event that this Agreement has not been performed in
accordance with its terms, and therefore agrees that the other Party shall be
entitled to specific performance and injunctive or other equitable relief as the
sole and exclusive remedy of any such breach, without the necessity of proving
the inadequacy of monetary damages as a remedy.

10.19  Rules of Construction.  The Parties and their respective legal counsel
participated in the preparation of this Agreement, and therefore, this Agreement
shall be construed neither against nor in favor of any of the Parties, but
rather in accordance with the fair meaning thereof. Unless the context of this
Agreement clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the term “including” is
not limiting, and the term “or” has, except where otherwise indicated, the
inclusive meaning represented by the phrase “and/or.” The words “hereof,”
“herein,” “hereby,” “hereunder” and similar terms in this Agreement refer to
this Agreement as a whole and not to any particular provision of this
Agreement.  Section, subsection, clause, schedule, annex and exhibit references
are to this Agreement unless otherwise specified.  Any reference to this
Agreement shall include all alterations, amendments, changes, extensions,
modifications, renewals, replacements,





17

--------------------------------------------------------------------------------

 



 

substitutions, and supplements thereto and thereof, as applicable.  Whenever the
context may require, any pronoun includes the corresponding masculine, feminine
and neuter forms.

[No further text appears; signature pages follow]

 

 

 



18

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day and
year first above written.

 

 

 

 

 

 

    

NEXTDECADE CORPORATION

 

 

 

 

 

By:

/s/ Matthew K. Schatzman

 

 

Name: Matthew K. Schatzman

 

 

Title: President and Chief Executive Officer

 

 

 

 





[Backstop Commitment Agreement]

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

    

Halcyon Capital Management LP, severally on behalf of certain funds or accounts
advised by it

 

 

or its affiliates 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ John Freese

 

 

Name: John Freese

 

 

Title: Authorized Signatory

 

 

 

 

 

By: /s/ Suzanne McDermott

 

 

Name: Suzanne McDermott

 

 

Title: Chief Legal Officer and

 

 

Chief Compliance Officer

 

 

 



[Backstop Commitment Agreement]

--------------------------------------------------------------------------------

 



 

Exhibit A

ADDENDUM

Reference is made to that certain Backstop Commitment Agreement (as amended,
modified or supplemented from time to time, the “Agreement”) by and between
NextDecade Corporation, a Delaware corporation (“NextDecade”), and Halcyon
Capital Management LP, severally on behalf of certain funds or accounts advised
by it or its affiliates, or a successor thereof.  Each capitalized term used but
not defined herein shall have the meaning given to it in the Agreement.

Upon execution and delivery of this Addendum by the undersigned, as provided in
Section 10.10 of the Agreement, the undersigned hereby becomes the Backstopper,
as applicable thereunder and bound thereby effective as of the date of the
Agreement.

By executing and delivering this Addendum, the undersigned represents and
warrants, for itself and for the benefit of the Company, that:

(a)       as of the date of this Addendum, the undersigned has executed and
delivered an Assumption and Joinder Agreement therefor (a copy of which is
attached to this Addendum);

(b)       as of the date of this Addendum, with respect to each transferee that
(i) is an individual, such transferee has all requisite authority to enter into
this Addendum and to carry out the transactions contemplated by, and perform its
respective obligation under, the Agreement and (ii) is not an individual, such
transferee is duly organized, validly existing, and in good standing under the
laws of the state of its organization, and has all requisite corporate,
partnership, or limited liability company power and authority to enter into this
Addendum and to carry out the transactions contemplated by, and perform its
respective obligations under, the Agreement;

(c)       assuming the due execution and delivery of the Agreement by
NextDecade, the Addendum and the Agreement are legally valid and binding
obligations of it, enforceable against it in accordance with its terms, except
as may be limited by bankruptcy, insolvency or similar laws, or by equitable
principles relating to or limiting creditors’ rights generally; and

(d)       as of the date of this Addendum, it is not aware of any event that,
due to any fiduciary or other duty to any other person, would prevent it from
taking any action required of it under the Agreement and this Addendum.

By executing and delivering this Addendum to NextDecade, the undersigned agrees
to be bound by all the terms of the Agreement.

The undersigned acknowledges and agrees that once delivered to NextDecade, it
may not revoke, withdraw, amend, change or modify this Addendum unless the
Agreement has been terminated.





 

--------------------------------------------------------------------------------

 



 

THIS ADDENDUM SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.

This Addendum may be executed in one or more counterparts, each of which, when
so executed, shall constitute the same instrument and the counterparts may be
delivered by facsimile transmission or by electronic mail in portable document
format (.pdf).

[Signature on Following Page]

 





 

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, the Parties have caused this Addendum to be duly executed
and delivered by their proper and duly authorized officers as of this [__] day
of [___].

 

 

    

TRANSFEREE WHO BECOMES A

 

 

BACKSTOPPER

 

 

 

 

 

 

 

 

[NAME]

 

 

 

 

 

as a Backstopper

 

 

Name:

 





 

--------------------------------------------------------------------------------

 



 

Exhibit B

ASSUMPTION AND JOINDER AGREEMENT

Reference is made to (i) that certain Backstop Commitment Agreement (as amended,
modified or supplemented from time to time, the “Agreement”), dated as of April
11, 2018, by and between NextDecade Corporation, a Delaware corporation
(“NextDecade”), and Halcyon Capital Management LP, severally on behalf of
certain funds or accounts advised by it or its affiliates, or a successor
thereof, and (ii) that certain Addendum, dated as of [__], [__] (the “Transferor
Addendum”) submitted by                     , as transferor (the
“Transferor”).  Each capitalized term used but not defined herein shall have the
meaning given to it in the Agreement.

As a condition precedent to becoming the Backstopper, the undersigned (the
“Transferee”) hereby agrees to become bound by all the terms, conditions and
obligations set forth in the Agreement and the Transferor Addendum copies of
which are attached hereto as Annex I.  This Assumption and Joinder Agreement
shall take effect and shall become an integral part of the Agreement and the
Transferor Addendum immediately upon its execution, and the Transferee shall be
deemed to be bound by all of the terms, conditions and obligations of the
Agreement and the Transferor Addendum as of the date thereof.  The Transferee
shall hereafter be deemed to be the “Backstopper” and a “Party” for all purposes
under the Agreement.

[Signatures on Following Page]

 

 



 

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, this Assumption and Joinder Agreement has been duly executed
by each of the undersigned as of the date specified below.

Date:  [___]

    

 

 

 

 

 

 

 

Name of Transferor

 

Name of Transferee

 

 

 

 

 

 

Authorized Signatory of Transferor

 

Authorized Signatory of Transferee

 

 

 

 

 

 

 

 

 

(Type or Print Name and Title of Authorized Signatory)

 

(Type or Print Name and Title of Authorized Signatory)

 

 

 

 

 

Address of Transferee:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attn:

 

 

 

 

 

 

 

 

Tel:

 

 

 

 

 

 

 

 

Fax:

 

 

 

 

 

 

 

 

E-mail:

 

 

 

 

 

 





25

--------------------------------------------------------------------------------

 



 

Exhibit C

CERTIFICATE OF DESIGNATIONS

OF

SERIES A CONVERTIBLE PREFERRED STOCK

 





26

--------------------------------------------------------------------------------

 



 

Exhibit D

USE OF PROCEEDS

Proceeds from the Convertible Preferred Equity Offering shall be used by the
Company for development activities related to the liquefaction of natural gas
and the sale of liquefied natural gas (“LNG”) in international markets,
including:

    Development activities related to the Rio Grande LNG terminal facility at
the Port of Brownsville in southern Texas and an associated 137-mile Rio Bravo
pipeline to supply gas to the terminal, in each case, including activities and
businesses reasonably complementary or ancillary thereto and reasonable
extensions thereof;

    Development activities related to an approximate 1,000-acre site near Texas
City, Texas for a second potential LNG terminal, including activities and
businesses reasonably complementary or ancillary thereto and reasonable
extensions thereof; and

    Development activities conducted in overseas locations (including, but not
limited to China and Singapore) in direct support of the Company’s businesses as
set forth above.

 

 

27

--------------------------------------------------------------------------------